DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-13, 15-21, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "determine dynamic energy thresholds in the energy contour data, ... to include determining a first energy threshold value as a first function of a first average of the energy contour data within a first predefined window of the energy contour data associated with a first time period in addition to a first standard deviation in the energy contour data within the first predefined window and determining a second energy threshold value as a second function of a second average ... within a second predefined window ... associated with a second time period in addition to a second standard deviation ... within the second predefined window ...", in combination with the remaining claim elements as set forth in claim 1, and claims depending therefrom.
The prior art does not disclose or suggest, "to determine the dynamic energy thresholds is at least to: determine a first energy threshold value as a first function of a first average of the energy contour data within a first predefined window of the energy contour data associated with a first time period in addition to a first standard deviation in the energy contour data within the first predefined window, and determine a second energy threshold value as a second function of a second average ... within a second predefined window ... associated with a second time period in addition to a second standard deviation ... within the second predefined window", in combination with the remaining claim elements as set forth in claim 10, and claims depending therefrom.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 1/19/21, with respect to the outstanding art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on pages 11-12 of the reply, Examiner agrees that the current amendment overcomes the previous rejection. 









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852